DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a one side first header” and “another side first header” in lines 3 and 5, which is unclear as whether these headers may include the first header established in claim 1. For examining purposes it will be interpreted as the established header may one of these headers. 
Claim 11 recites “on one side or an other side” in lines 3-4, which is unclear to of what the claim is referring to, i.e. side of what?


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by St. Rock et al. (U.S. Patent Publication No. 2019/0390916, “St. Rock”).

Regarding claim 1, St. Rock discloses a heat exchange core (fig 1) comprising: 
a plurality of first layers (shown in fig 2A) comprising a plurality of first flow paths (at 28); 
a first header (see annotated fig 2A below) connected to the plurality of first flow paths; and 
a plurality of second layers (shown in fig 2B) comprising a plurality of second flow paths (at 28) and disposed alternately with the plurality of first layers in a layering direction (fig 1), wherein 
the first header comprises 
a first main header (see annotated fig 2A below) extending in the layering direction, and 
a first sub header (see annotated fig 2A below) provided on each of the plurality of first layers and connected to the first main header, 
end portions of some of the plurality of first flow paths are connected to the first main header (fig 2A), and 
end portions of a remainder of the plurality of first flow paths are connected to the first sub header (fig 2A).

    PNG
    media_image1.png
    385
    534
    media_image1.png
    Greyscale

	Regarding claim 2, St. Rock further discloses a second header connected to the plurality of second flow paths, the second header not in communication with the first header, wherein the second header comprises 
a second main header (see annotated fig 2B below) extending in the layering direction, and 
a second sub header (see annotated fig 2B below) provided on each of the plurality of second layers and connected to the second main header, 
end portions of some of the plurality of second flow paths are connected to the second main header (fig 2B), and 
end portions of a remainder of the plurality of second flow paths are connected to the second sub header (fig 2B).

    PNG
    media_image2.png
    456
    512
    media_image2.png
    Greyscale

Regarding claim 3, St. Rock further discloses wherein when viewed from the layering direction, the first sub header (see annotated fig 2A below) is defined by the end portions connected to the first sub header and a roof wall portion (see annotated fig 2A below) formed separated from the end portions in an extending direction of the plurality of first flow paths (fig 2A), and 
in at least a region of the first sub header on a side of the first main header, a distance between the roof wall portion and the end portions connected to the first sub header decreases further from the first main header (see annotated fig 2A below).

    PNG
    media_image3.png
    385
    534
    media_image3.png
    Greyscale

Regarding claim 4, St. Rock further discloses wherein when viewed from the layering direction, at least a part of the roof wall portion (see annotated fig 2A below) is positioned in a direction along which the part of the roof wall portion becomes closer to the end portions along the extending direction as distance between the part of the roof wall portion and the first main header increases along a direction orthogonal to an extending direction of the plurality of first flow paths in an in-plane direction of the first layer (see annotated fig 2A below).

    PNG
    media_image4.png
    385
    534
    media_image4.png
    Greyscale

Regarding claim 5, St. Rock further discloses wherein when viewed from the layering direction, at least some of the end portions connected to the first sub header (see annotated fig 2A below) are positioned in a direction along which the some of the end portions become further away from the roof wall portion along the extending direction as distance between the some of the end portions and the first main header increases along the direction orthogonal to the extending direction of the plurality of first flow paths in an in-plane direction of the first layer (see annotated fig 2A below).

    PNG
    media_image5.png
    385
    534
    media_image5.png
    Greyscale

Regarding claim 6, St. Rock further discloses wherein the first sub header is adjacent to the second main header (see annotated fig 2B below) with the roof wall portion (see annotated fig 2A above) interposed between the first sub header and the second main header.

    PNG
    media_image6.png
    456
    512
    media_image6.png
    Greyscale

Regarding claim 7, St. Rock further discloses wherein the first header comprises: 
a one side first header (see annotated fig 2A below) connected to the end portions on one side of the plurality of first flow paths, and 
an other side first header (see annotated fig 2A below) connected to the end portions on an other side of the plurality of first flow paths, 
the other side first header being disposed on a side opposite to the one side first header in the direction orthogonal to the extending direction of the plurality of first flow paths in an in-plane direction of the first layer (see annotated fig 2A below).


    PNG
    media_image7.png
    379
    554
    media_image7.png
    Greyscale

Regarding claim 8, St. Rock further discloses wherein of the plurality of first flow paths (of 28), one first flow path that is connected to the first main header at the one side first header at the end portion on the one side is connected to the first sub header at the other side first header at the end portion on the other side (see annotated fig 2A below), and of the plurality of first flow paths, one first flow path that is connected to the first main header at the other side first header at the end portion on the other side is connected to the first sub header at the one side first header at the end portion on the one side (connected at least by the plates).

    PNG
    media_image8.png
    379
    554
    media_image8.png
    Greyscale

Regarding claim 9, St. Rock further discloses wherein, when viewed from the layering direction, a wall portion defining the first main header comprises an inclined surface inclined with respect to the extending direction of the plurality of first flow paths and the direction orthogonal to the extending direction, in an in-plane direction of the first layer (see annotated fig 2A below).

    PNG
    media_image9.png
    372
    579
    media_image9.png
    Greyscale

Regarding claim 10, St. Rock further discloses wherein at least some of the wall portion defining the first main header protrudes toward a side opposite to the plurality of first flow paths along the extending direction of the plurality of first flow paths (see annotated fig 2A above). 

	Regarding claim 11, St. Rock further discloses wherein at least some of the plurality of first flow paths at least partially overlap, along the layering direction, the plurality of second flow paths disposed on one of one side or an other side along the direction orthogonal to the extending direction of the plurality of first flow paths in an in-plane direction of the first layer (as there would second flow paths on either side of the heat exchanger).

	
	Regarding claim 14, St. Rock further discloses heat exchanger (fig 1) comprising the heat exchange core according to claim 1.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over St. Rock as applied to claim 1 above, and further in view of Amaya et al. (U.S. Patent Publication No. 2016/0238328, “Amaya”).

Regarding claim 12, St. Rock discloses all previous claim limitations. However, St. Rock does not explicitly disclose wherein at least some of the plurality of first flow paths comprise a plurality of protruding portions formed to protrude from wall surfaces into the first flow paths, the wall surfaces defining the first flow paths. Amaya, however, discloses a heat exchanger (fig 1) wherein flow paths comprise a plurality of protruding portions (25, fig 5) formed to protrude from wall surfaces into the flow paths, the wall surfaces defining the flow paths. Amaya teaches that this enhances turbulence and thus increases heat transfer efficiency (¶0029). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for St. Rock to provide the protruding portions of Amaya in order to increase the heat transfer efficiency of the heat exchanger. 

Regarding claim 13, St. Rock discloses all previous claim limitations. However, St. Rock does not explicitly disclose wherein at least some of the plurality of first flow paths comprise a plurality of communicating portions formed in wall portions separating two of the first flow paths adjacent to each other in the first layer to enable the two of the first flow paths to communicate with each other. Amaya however, disclosers a heat exchanger (fig 1) wherein at least some of the plurality of flow paths comprise a plurality of communicating portions (15, fig 3) formed in wall portions separating two of the flow paths adjacent to each other in the first layer to enable the two of the flow paths to communicate with each other. Amaya teaches that this enhances turbulence and thus increases heat transfer efficiency (¶0025). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for St. Rock to provide the communicating portions of Amaya in order to increase the heat transfer efficiency of the heat exchanger.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763